DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew Morales on 05/24/2022.
The application has been amended as follows: 
A.	Amend claim 43 to read as follows:
Claim 43, A device comprising:  
an implantable medical device having a first portion and a second portion[[s]] that are telescopically moveable relative to one another,
wherein the first portion includes a housing having a first closed end configured to be secured to a first portion of a bone and a second open end opposite the first closed end, a first permanent magnet within the housing, and a lead screw within the housing that extends along a central axis of the housing and is rotatably secured to the first permanent magnet,
wherein the first permanent magnet is configured to receive an oscillating magnetic field from an external source to rotate the lead screw non-invasively,
wherein the second portion includes a rod having a first closed end configured to be secured to a second portion of the bone, a hollow segment dimensioned to receive the lead screw, and a second open end opposite to the first closed end of the rod having a threaded nut configured to engage the lead screw within the hollow segment,
wherein the first portion is configured to telescopically move relative to the second portion by rotating the lead screw; 
an elongate member disposed within the housing of the first portion of the implantable medical device along a longitudinal axis offset from the central axis of the housing, the elongate member including a [[the]] first end [[being]] secured to the housing adjacent to the first permanent magnet and a second end to a second permanent magnet opposite the first end; and 
a fulcrum coupled to the rod of [[on]] the second portion of the implantable medical device , the fulcrum including a projection that extends radially from the rod, and an aperture in the projection that is dimensioned to permit the fulcrum to slide along a length of the elongate member extending therethrough in response to relative telescopic movement of the second portion portion. 

B.	Cancel claims 44 – 54.
C.	Add new claims 55 – 59 as follow:
55. (New) The device of claim 43, further comprising:
an externally located magnetic field source, the externally located magnetic field source configured to apply an oscillating magnetic field in proximity to the second permanent magnet secured to the elongate member

56. (New) The device of claim 55, wherein the externally located magnetic field source comprises an electromagnet.

57. (New) The device of claim 56, further comprising current sense circuitry operatively coupled to the electromagnet.58. (New) The device of claim 55, wherein the externally located magnetic field source comprises a rotatable permanent magnet operatively connected to a motor.59. (New) The device of claim 58, further comprising current sense circuitry operatively coupled to the motor.

D.	Allow claims 43 and 55 – 59. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant discovered prior art is to Soubeiran (US Pub. 2012/0179215 A1) which discloses a related device [abstract, Figs. 21 – 26] comprising implantable device [40] having two portions movable relative to each other [i.e. 406 and 405a or 405b], elongate member [402] and a fulcrum [408]. However, Soubeiran does not disclose all the limitations of the claims as currently amended, mainly directed to the structural correlation between the components of the claimed device. Accordingly, the claims as amended are allowable over the discovered reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775